EXAMINER'S AMENDMENT / COMMENT

Information Disclosure Statement
	Document CN 101289971, listed #1 on the IDS filed May 13, 2020, has not been considered, as the English translation is unreadable due to poor image quality.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Drymalla on January 15, 2022.

The application has been amended as follows: 

In the Specification:

Paragraph 0005, line 11, the word “of” has been deleted.
Paragraph 0029, line 8, --a-- has been inserted between “include” and “SCADA”.
Paragraph 0030, line 1, “embodiment” has been changed to --embodiments--.
Paragraph 0032, line 12, “a” has been changed to --an--.
Paragraph 0034, line 20, the second instance of “for the” has been deleted.
Paragraph 0042, line 6, “operating” has been changed to --operate--.


In the claims:

Claim 1, line 1, “carbon” has been deleted.
Claim 2, line 1, --choke valve control system is further configured to perform the following-- has been inserted between “the” and “operations”.
Claim 2, line 1, “further comprise” has been deleted.
Claim 4, line 1, --choke valve control system is further configured to perform the following-- has been inserted between “the” and “operations”.
Claim 4, line 1, “further comprise” has been deleted.
Claim 8, line 1, --a-- has been inserted between “operating” and “hydrocarbon”.
Claim 8, line 1, “carbon” has been deleted.
Claim 16, line 1, --wherein-- has been inserted between “15,” and “the”.
Claim 16, line 1, “comprising” has been changed to --comprise--.
Claim 18, line 1, --wherein-- has been inserted between “15,” and “the”.
Claim 18, line 1, “comprising” has been changed to --comprise--.
Claim 20, line 1, --wherein-- has been inserted between “15,” and “the”.
Claim 20, line 1, “comprising” has been changed to --comprise--.
Claim 21, line 1, --wherein-- has been inserted between “15,” and “the”.
Claim 21, line 1, “comprising” has been changed to --comprise--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Scott (US 2008/154510).
Scott teaches a system and method in which a choke (22) is adjusted to control production flow from a wellbore.  The system also comprises a sand production sensor (sand probes/monitors are described in paragraph 0031).  The output of the sand production sensor is monitored in order to determine how to adjust the opening of the choke (paragraph 0032).  If a certain upper threshold of sand production is reached, then the choke is closed down one size (paragraph 0032).
However, Scott fails to teach or suggest at least obtaining “a well profile for the well, the well profile comprising a sand production profile that defines a relationship of sand production of the hydrocarbon well to settings of the choke valve” where the system uses that profile to determine the upper sand production threshold at a particular choke setting, as specifically called for in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676